Reese, Ch. J.
This is a proceeding in error to the district court of Dakota county.
The litigation grows out' of the establishment of a public lie road in said county by the board of county commissioners, their action having been reviewed by the district court upon proceedings in error, and no error being found.
The questions involved are -substantially the same as-were presented in Howard v. Dakota County, decided at the present term of this court. No brief has been filed by plaintiff in error, and out of a great number of errors-assigned in his petition in error to the district court it would be quite difficult to ascertain upon which he' most relies, and the examination of all would extend this opinion to an unwarrantable length.
We have examined the record, and are unable to detect any error in the decision of the district court, and it will therefore be affirmed.
Judgment affirmed.
The other judges concur.